Citation Nr: 1623520	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  06-17 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected left knee internal derangement with traumatic degenerative joint disease.

2.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected left knee internal derangement with traumatic degenerative joint disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1960 to June 1963 and from October 1963 to October 1966.  

The matter of entitlement to service connection for a back disability is before the Board of Veterans' Appeals (Board) on remand from the Court of Appeals for Veterans Claims (Court).  It originally came before the Board on appeal from a March 2006 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  It was previously before the Board in October 2010, when it was remanded for additional development, and in July 2012, when the Board denied the claim.  The Veteran appealed that decision to the Court, resulting in a May 2014 Memorandum Decision vacating the Board's July 2012 decision with respect to the back disability claim.  In March 2015, the Board remanded the matter for compliance with the Court's directives.  

The matter of entitlement to service connection for a left foot disability is before the Board on appeal from an August 2005 rating decision that declined to reopen a previously denied claim.  It was previously before the Board in October 2010, when it was reopened and remanded for further development, and in July 2012, September 2013, March 2014, and March 2015, when it was again remanded for additional development.

The previous Board decisions were issued by other Veterans Law Judges (VLJs); the matters have been reassigned to the undersigned.  In April 2010, the Veteran and his spouse testified at a Travel Board hearing before a VLJ who is no longer employed by the Board; a transcript of that hearing is in the record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  As noted in the Board's March 2015 remand, the Veteran did not respond to February 2015 correspondence notifying him that he had 30 days to request a new hearing.  He has not subsequently requested a new hearing.  (See, e.g., April 2016 Informal Hearing Presentation (requesting new medical nexus opinions, but not a new hearing.)  Consequently, the Board finds that the Veteran has waived his right to such hearing.    

The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the matters on appeal stem from August 2005 and March 2006 rating decisions and have previously been the subject of several remands, at both the Court (for the back disability) and Board level.  However, upon comprehensive review of the record, the Board has identified outstanding records identified by the Veteran as pertinent (and possibly critical) that have not been associated with the record.  Thus, while the Board regrets the additional delay, it nonetheless finds that remand is necessary to ensure that the record is complete.   

During the April 2010 Board hearing, the Veteran testified that he had received postservice treatment for his claimed disabilities beginning as early as 1966 (i.e., within one year after separation from active service), and that he had previously submitted such records to VA, to include records of treatment while he was employed for 30 years at a steel mill.  (See Hearing Transcript, page 17).  These records do not appear in the Veteran's claims file, and are not cited as evidence considered in prior rating decisions or statements of the case; therefore, it appears that the records were not received by VA.  

The Board notes that there is significant discrepancy in the record between the medical treatment documented in the Veteran's service treatment records (STRs) and that reported by the Veteran in his testimony at the Board hearing, and that medical nexus evidence previously obtained related his claimed disabilities to his work at the steel mill.  (The Board notes that it makes no finding at this time regarding the adequacy of the previously obtained medical nexus evidence.)  As described by the Veteran, the identified postservice private treatment records are (objective) medical evidence corroborating his account of in-service injury and postservice continuity of symptomatology.  As such, they are critical evidence that may substantiate his claims and must be sought for association with the record.

The Board acknowledges that the Veteran was previously asked, following the April 2010 hearing, to identify relevant treatment providers and, if appropriate, sign release forms for VA to obtain the identified records.  See October 2010 Board remand.  While the Veteran did not respond to VA's subsequent October 2010 request for releases/records, the Veteran testified at the hearing that the records now at issue were previously submitted to VA.  Thus, he may have believed that these records were already part of the claims file and, therefore, that no additional response was necessary.  On remand, the Veteran should be notified that the postservice treatment records he referred to during the April 2010 hearing have not been associated by the file and offered the opportunity to provide copies of those records or signed release forms to allow VA to obtain those records on his behalf.  (The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will be considered abandoned [emphasis added].)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide the necessary identifying information and releases for VA to obtain his private postservice treatment records referred to at the April 2010 Board hearing (to specifically include records from "Dr. Kalu"), and then obtain such records.  The Veteran must be reminded that if he does not submit the authorization forms sought as requested, the claim will be processed under 38 C.F.R. § 3.158 as abandoned.

If the Veteran provides the identifying information and releases sought, the AOJ should obtain for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.
 
2.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., a new VA examination if such is indicated), and then review the record and readjudicate (under 38 C.F.R. § 3.158(a) if applicable) the claim.  If it remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the release sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




